JOURNAL ENTRY AND OPINION.
{¶ 1} Yusuf Luqman, the relator, has filed a complaint for a writ of mandamus. Luqman seeks an order from this court which requires Judge John D. Sutula, to render rulings with regard to two separate motions for pre-conviction jail time credit as filed in State v. Luqman, Cuyahoga County Court of Common Pleas Case Nos. CR-419975 and CR-422376. Judge Sutula has filed a motion for summary judgment.
 {¶ 2} Initially, we find that Luqman's complaint for a writ of mandamus is defective since it is improperly captioned. A complaint for a writ of mandamus must be brought in the name of the state, on relation of the person applying. The failure of Luqman to properly caption his complaint for a writ of mandamus warrants dismissal. Allen v. Court ofCommon Pleas of Allen Cty. (1962), 173 Ohio St. 2d 226, 181 N.E.2d 270;Dunning v. Judge Cleary (Jan. 11. 2001), Cuyahoga App. No. 78763. In addition, Luqman's request for a writ of mandamus is moot. The records in CR-419975 and CR-422376 demonstrate that Judge Sutula has rendered rulings with regard to Luqman's motions for pre-conviction jail time credit. Judge Sutula has discharged his duty with regard to Luqman's two motions for pre-conviction jail time credit. State ex rel. Gantt v.Coleman (1983), 6 Ohio St. 3d 5, 450 N.E.2d 1163; State ex rel. Jerninghamv. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St. 3d 278,658 N.E.2d 723. It must also be noted that any error associated with the calculation of pre-conviction jail time credit must be addressed through a direct appeal. State ex rel. Britton v. Judge Foley-Jones (March 5, 1998), Cuyahoga App. No. 73646 and State ex rel. Spates v. Judge Sweeney
(April 17, 1997), Cuyahoga App. No. 71986.
 {¶ 3} Accordingly, we grant Judge Sutula's motion for summary judgment. Costs to Luqman. It is further ordered that the Clerk of the Eighth District Court of Appeals serve upon all parties notice of this judgment as required by Civ.R. 58(B).
Writ denied.
MICHAEL J. CORRIGAN, P.J., concurs.
ANTHONY O. CALABRESE, JR., J., concurs.